ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension from the practice of law of VISHAL S. PETIGARA of PHILADELPHIA, PENNSYLVA*492NIA, who was admitted to the bar of this State in 2007, and good cause appearing;
It is ORDERED that VISHAL S. PETIGARA is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that VISHAL S. PETIGARA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by VISHAL S. PETIGARA pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that VISHAL S. PETIGARA comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.